ORDER

PER CURIAM.
Appellant, Leonard E. Wimmer, appeals from the trial court’s entry of summary judgment in favor of respondent, Deaconess Health System, d/b/a Deaconess Hospital— West Campus, on appellant’s claim for damages arising from respondent’s alleged breach of contract. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties here involved has been provided explaining the reasons for our decision.